Citation Nr: 0636395	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hip disorder, to include as secondary to the veteran's 
service-connected left knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected 
left knee disorder.  








REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  

The veteran's appeal also initially included the issue of an 
increased evaluation for his service-connected left knee 
disorder, but he indicated in a February 2005 statement that 
he was not further pursuing this matter on appeal.  38 C.F.R. 
§ 20.204 (2006).

The reopened claim of service connection for a right knee 
disorder, as well as the claim of service connection for a 
low back disorder.  

These matters are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a hip disorder in service or for many 
years thereafter.  

2.  The currently demonstrated hip pain is shown to be due 
claudication-related symptoms involving the calves, but a 
chronic bilateral hip disability is not shown.  

3.  The claim of service connection for a right knee 
disorder, to include as secondary to his service-connected 
left knee disorder, was previously denied in a series of 
Board and RO decisions, the most recent of which was an 
October 1998 rating decision to which the veteran did not 
respond.  

3.  The evidence received since the October 1998 decision is 
new and relates to the question of the establishment of a 
causal relationship between the claimed right knee disorder 
and the service-connected left knee disorder.  



CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hip disability due 
to disease or injury that was incurred in or aggravated by 
service or proximately due to or the result of the service-
connected left knee disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  

2.  New and material evidence has been submitted to reopen a 
claim of service connection for a right knee disorder, to 
include as secondary to the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hip disorder

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural shortcomings in 
view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen.  
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not substantiate a causal relationship between the service-
connected left knee disorder and his claimed low back 
disorder.  As such, no action is required to establish the 
"baseline level of severity" of his service-connected left 
knee disorder, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In the present case, the veteran's service medical records 
are entirely negative for any complaints pertaining to the 
hips.  His claim regarding this disorder was received by the 
RO in November 2003.  

The veteran underwent a VA orthopedic examination in December 
2003, with an examiner who reviewed the claims file.  During 
the examination, the veteran reported hip pain with walking, 
and the examiner determined that there was evidence of 
claudication in each calf that was severe on walking 100 
feet.  The examination of the hips was unremarkable, however.  

The pertinent diagnosis was that of complaints of painful 
hips to walk and relief to rest, and the examiner opined that 
"claudication [was] the cause of [the veteran's] hip 
symptoms."  

Based on this evidence, the Board is aware that the veteran 
has suffered from hip symptoms, but the only competent 
medical evidence of record addressing the likely etiology of 
such symptoms, the December 2003 VA examination report, 
reflects that the symptoms are attributable to claudication 
of the calves.  There is no medical evidence of record 
relating this condition to the service-connected left knee 
disability, in terms of either causation or aggravation, or 
to any event or incident of his service.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in a 
February 2005 lay statement.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for a bilateral hip disorder, to 
include as secondary to the service-connected left knee 
disability, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


II.  New and material evidence 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below,  no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Preliminarily, the Board is aware that the RO has addressed 
the veteran's claim on a de novo basis.  Nevertheless, the 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO in 
cases where there is a prior final VA decision.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim for service connection, 
including consideration under 38 C.F.R. § 3.310, was 
previously denied in a series of decisions beginning with an 
August 1974 rating decision and including Board denials in 
February 1975 and June 1982.  

The most recent denial came in the form of an October 1998 
rating decision, in which the RO determined that the 
veteran's claim should not be reopened because his right knee 
disorder had not been shown to be diagnosed until 1972 and 
was not found to be secondary to the service-connected left 
knee disorder.  

The veteran did not respond to the October 1998 rating 
decision within one year.  Consequently, the decision is 
"final" pursuant to 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.  

Here, the Board has focused particular attention on the 
report of a November 2003 VA orthopedic examination.  This 
examination report contains extensive physical findings 
regarding the right knee, as well as an etiology opinion.  
The information contained therein is new and relates to the 
question of the establishment of a causal relationship 
between the veteran's claimed right knee disorder and his 
service-connected left knee disorder.  

Accordingly, as the criteria of 38 C.F.R. § 3.156 have been 
met, the veteran's claim of entitlement to service connection 
for a right knee disorder, to include as secondary to his 
service-connected left knee disorder, is reopened.  To this 
extent only, the appeal is granted.  

For reasons described in further detail below, however, the 
Board will not consider the veteran's claim on a de novo 
basis at the present time, as further development is first 
necessary.  



ORDER

Service connection for a claimed bilateral hip disorder, to 
include as secondary to the service-connected left knee 
disability, is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disorder, to 
include as secondary to the service-connected left knee 
disability, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

The December 2003 VA orthopedic examination report contains 
opinions as to whether there exists an etiological link 
between the claimed right knee and low back disorders and his 
service-connected left knee disability.  However, this 
examination is silent as to whether either disorder is 
etiologically related to service, pursuant to 38 C.F.R. 
§ 3.303.  

In this case, the Board finds such opinions to be necessary.  
During service, in March 1946, the veteran was noted to be 
"having some trouble with [the] right knee in [the] form of 
occasional catching when sitting in flexed position for any 
period of time."  

Moreover, a July 1947 VA examination report, conducted within 
one year of the veteran's separation from service, contains a 
diagnosis of a chronic "weak back" and a notation of 
"pains" in the right knee.  

As such, the Board finds that an additional VA examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) to address whether 
either disorder was first manifest in service.  

Accordingly, these remanding matters are REMANDED to the RO 
for the following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of his claimed 
right knee and low back disorders.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
demonstrated clinical findings, the 
examiner is requested to provide a 
diagnosis for any demonstrated right knee 
or low back disorder.  The examiner is 
also requested to offer an opinion for 
each diagnosed disorder as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
disorder is etiologically related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for right knee and low 
back disorders, both to include as 
secondary to the service-connected left 
knee disorder, should be readjudicated.  
If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


